Citation Nr: 0103060	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  00-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in December 1975 after more than 27 years 
of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant, who is the widow of the 
veteran, testified before a hearing officer at the RO in 
January 2000.  She also testified before the undersigned 
Member of the Board at a hearing at the RO in November 2000.  


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  She contends that the veteran's fatal 
cancer was due to his exposure to Agent Orange when he served 
in Vietnam.  The certificate of death shows that the veteran 
died in February 1999, and it lists the cause of death as 
squamous cell carcinoma of the head and neck.  Medical 
records in the file show that the veteran was hospitalized in 
August 1995 for panendoscopy with biopsy of the left tonsil.  
He had a three-month history of a mass in the left neck and 
complained of some sore throat on the left and a long history 
of postnasal drip and sinus problems.  A pathology report 
from St. Mary's Hospital shows that following microscopic 
examination of the biopsy of the left tonsil the diagnosis 
was moderately differentiated squamous cell carcinoma.  

In a letter dated in March 1999, William J. Grist, M.D., a 
head and thoracic surgeon, stated that the veteran had 
squamous cell carcinoma of the left tonsil.  Dr. Grist 
reported that in August 1995 the veteran underwent a left 
neck dissection and composite resection of his left tonsil, 
soft palate and pharynx with reconstruction by a pectoralis 
major myocutaneous flap.  Dr. Grist stated that the veteran 
received postoperative radiation therapy. He developed 
recurrent carcinoma approximately one year later and was 
treated with palliative chemotherapy and subsequently died.  

Dr. Grist stated that the veteran had a history of receiving 
Agent Orange exposure while serving in Vietnam in the 1970s.  
Dr. Grist stated it was his understanding that VA recognizes 
cancers of the lung, larynx and trachea as being 
etiologically connected to Agent Orange.  Dr. Grist also 
stated that the location of the veteran's tumor in his tonsil 
and mucosa closely adjacent to the larynx certainly would 
have received as much exposure of Agent Orange as the other 
area.  Dr. Grist said it was incongruous to him that the 
veteran's cancer would not also be considered etiologically 
connected to the Agent Orange given his exposure.  

The RO denied the appellant's claim as not well grounded, 
noting that cancer of the tonsil is not among the diseases 
for which service connection may be granted on a presumptive 
basis under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  The 
Board notes, however, the Veteran's Dioxin and Radiation 
Exposure Compensation (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for service connection on a presumptive basis for 
certain claims, does not preclude establishment of service 
connection on a direct causation theory.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the 
Board notes that in a statement received at the RO in April 
1997, the veteran referred to the effects of Agent Orange, 
implying that he believed he was exposed to Agent Orange in 
service.  The DD Form 214 in the claims file indicates in 
block 27 that the veteran had service in Indochina or Korea 
from June 1964 to December 1964, from March 1966 to May 1966 
and from December 1968 to December 1969.  Elsewhere on the DD 
Form 214 it is stated that the veteran was in Vietnam in 
October 1969 when his last period of service started.  The 
Board also notes that service medical records in the file 
dated in June 1966 refer to temporary duty in Vietnam in the 
2 previous months, thus indicating that the March to May 1966 
service was in Vietnam.  There is no indication in the record 
as to whether the service from June 1964 to December 1964 was 
in Vietnam.  

In view of the veteran's statement implying exposure to Agent 
Orange, records showing he served in Vietnam and Dr. Grist's 
statement supporting the theory that exposure to Agent Orange 
sufficient to cause cancer of the lung, trachea or larynx 
would be sufficient to cause cancer of the tonsil, further 
development should be undertaken.  This should include 
obtaining the veteran's service personnel records to 
ascertain complete dates of service and assignments in 
Vietnam as well as attempting to obtain information from the 
Surgeon General of the Army or other sources for quantitative 
information concerning the veteran's claimed exposure to 
Agent Orange and/or other herbicides.  With that information, 
the RO should obtain a medical opinion concerning the 
etiology of the veteran's cancer of the tonsil.  

In addition to the foregoing, the Board observes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete service personnel records, to 
include records showing unit assignments 
and locations of assignments, 
particularly from 1964 through 1975.  

2.  If the RO is unsuccessful in its 
efforts to obtain the veteran's complete 
service personnel records, the RO should 
inform the appellant and her 
representative of this and request them 
to submit any such records the appellant 
may have in her possession.  

3.  The RO should contact the Surgeon 
General of the Army and any other 
appropriate sources of information, and 
develop information to determine to what 
extent, if any, the veteran was actually 
exposed to herbicides, including Agent 
Orange, in Vietnam.  In this regard, the 
RO should provide all available 
information concerning the veteran's unit 
assignments and dates of service in 
Vietnam.  The RO should take appropriate 
action and follow all leads to their 
logical conclusion.  The RO should 
document all actions fully.  

4.  Thereafter, the RO should arrange for 
review of the entire record by a 
physician with appropriate expertise in 
the etiology and diagnosis of cancers of 
the neck and thorax.  The physician 
should be requested to review the medical 
evidence of record as well as all 
available information pertaining to the 
veteran's exposure to herbicides, 
including Agent Orange, in service.  The 
physician should be requested to provide 
an opinion, with complete rationale, as 
to the etiology of the veteran's cancer 
of the tonsil.  Also, the physician 
should be requested to provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not that the veteran's cancer of the 
tonsil was due to exposure to herbicides 
in service.  The report must reflect that 
the physician reviewed the claims file.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

6.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case, and the appellant and her 
representative should be provided an appropriate opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to 
the final outcome warranted.  No action is required of the 
appellant unless she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




